BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, fifteen days in jail .and a fine of $50.
The testimony of two officers introduced by the state reflects that the appellant was intoxicated while driving an automobile upon a public highway as alleged. They also testified that they found several cold cans of beer in the car, and that two other occupants of the car were intoxicated.
Testifying in his own behalf, the appellant denied that he had drunk any intoxicants or that he was intoxicated, but stated that his two companions were intoxicated and had some beer in the car. Appellant’s testimony was corroborated by his two companions.
The jury resolved the issue of intoxication against the appellant and the evidence is sufficient to support the conviction.
There are no formal bills and no objections to the charge of the court.
Appellant contends that the prosecuting attorney committed reversible error in his closing argument to the jury.
The prosecuting attorney told the jury that whenever sex offenses take place great public interest is aroused, and urged the jury to consider the seriousness of drunken driving because of the inherent danger arising therefrom, and the needless loss of life. He further urged them to inflict severe punishment for drunken drivers.
The court sustained appellant’s objection to the reference to sex offenses and instructed the jury not to consider it.
The argument reveals an appeal for a strict enforcement of the law and presents no error. Rodgers v. State, 168 Tex.Cr.R. 386, 328 S.W.2d 301; Strahan v. State, 172 Tex.Cr.R. 478, 358 S.W.2d 626.
The judgment is affirmed.
Opinion approved by the Court.